      Case 19-09020        Doc 35     Filed 04/01/21 Entered 04/01/21 10:51:39               Desc Adversary
                                      Judgment w/Hearing Page 1 of 1
                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA
In Re:                                                            Bankruptcy No:
Harry S. Porterfield                                              19−00197

Debtor(s).                                                        Chapter 7

Harry S. Porterfield                                              Adversary No. 19−09020
Plaintiff(s)

vs.

Campus Federal Credit Union
Defendant(s)




                                                   JUDGMENT


The issues of this proceeding having been duly considered by the Honorable Thad J. Collins, United States
Bankruptcy Judge, presiding, and the issues having been duly tried and heard and a decision having been rendered,

IT IS ORDERED AND ADJUDGED:

that the Default judgment is entered and debt is dischargeable.


                                                            SHARON K. MULLIN
                                                            Clerk, Bankruptcy Court
                                                            by:




Date of Issuance: April 1, 2021                             Deputy Clerk
                                                            United States Bankruptcy Court
                                                            Northern District of Iowa
                                                            111 Seventh Avenue SE Box 15
                                                            Cedar Rapids, IA 52401−2101
                                                            319 286−2200
